Citation Nr: 1420913	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  12-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran had active service in the United States Army from May 1943 to October 1945, including service in Europe for which he was awarded the Purple Heart Medal.  He died in October 2003, and the appellant is seeking benefits as his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that, in part, denied the appellant's request to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  

In a November 2013 decision, the Board reopened the cause of death claim and then remanded the case for additional development.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  Virtual VA does not currently contain any evidence pertinent to the claim not already of record in the claims file, but does contain additional argument from the appellant's representative.

The issue of entitlement to nonservice-connected death pension benefits has been raised by the appellant's letter dated in April 2011, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2013 Board remand directives specifically stated that the AOJ was to obtain an explanation from the private physician who requested an amendment to the Veteran's death certificate.  The amended death certificate lists the immediate cause of the Veteran's death as myocardial infarction due to or as a consequence of a congestive heart failure due to or as a consequence of congestive cardiomyopathy due to or as a consequence of peripheral vascular insufficiency secondary to frostbite and a gunshot.  

The physician was supposed to be asked to provide a rationale for this change to the original death certificate which had listed the immediate cause of the Veteran's death as myocardial infarction due to or as a consequence of congestive heart failure due to or as a consequence of congestive cardiomyopathy.  Other significant conditions contributing to death but not resulting in the underlying cause were listed as chronic renal failure, chronic anemia, and Alzheimer's disease.  There was no mention in the original death certificate of peripheral vascular insufficiency secondary to frostbite or of the right thigh gunshot wound residuals.

However, review of the evidence of record does not reveal that the AOJ ever attempted to contact this physician in order to obtain the rationale for the change to the Veteran's death certificate.  In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded. 

In addition, the terminal hospital records are not included in the claims file.  While the case is in remand status, the terminal private hospital treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's terminal treatment records from St. Francis Hospital. 

2.  To the extent any attempt to obtain the terminal hospital records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

3.  Contact the private physician who signed the Veteran's death certificate and have him clarify the reasons he amended the Veteran's death certificate.  

Ask him to describe how the contused knee, hyperesthesias of the right leg and degenerative arthritis listed on the death certificate contributed to the Veteran's death.  Ask him to provide, with citation to the literature as needed:
      a.)  an explanation of the process by which the Veteran's frostbite residuals caused or aggravated his peripheral vascular insufficiency; and 
      b.)  an explanation of the process by which the Veteran's peripheral vascular insufficiency caused or aggravated his congestive heart failure or his congestive cardiomyopathy.

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the doctor who provided the February 2014 medical opinion to review the evidence added to the claims file since the November 2013 remand and provide an addendum to the February 2014 opinion that addresses the added evidence.

The addendum must also address the question of whether any service-related pathology (gunshot wound of the right thigh; right and left frozen feet; demineralization of the right foot; and osteopenia of the left foot) caused general impairment of health such that the Veteran was materially less capable of resisting the effects of the primary cause of death (myocardial infarction due to or as a consequence of congestive heart failure due to or as a consequence of congestive cardiomyopathy)?  

The doctor should confine the opinion to medical matters and must not engage in any legal interpretation of statutes or regulations.

5.  Upon receipt of the VA reviewing doctor's report, verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing doctor for corrections or additions.  

6.  Thereafter, readjudicate the appellant's cause-of-death claim.  The readjudication must reflect consideration of all relevant evidence of record with application of all appropriate legal theories, case law, statutes and regulations.

7.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

